DETAILED ACTION
This communication is in respond to applicant’s amendments filed on December 16, 2020. Claims 1-10 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 12/16/2020 have been fully considered but they are not persuasive for the following reasons:
Applicant’s Argument:
“Contrary to claim 1, nothing is mentioned in Kaida (taken alone or in combination with Sakamoto as discussed below) regarding any other "information processing apparatus" including one or more processors and one or more memories to store a plurality of instructions performing any of the authentication, let alone involving a second authentication. The only transmission are done between the image processing apparatus 1 and the management server 3 in Kaida. 
Clearly, nothing in Kaida (taken alone or in combination with Sakamoto as discussed below) teaches or suggests the details of the involvement of the information processing apparatus of claim 1...
Every "authentication process" in Kaida is done between the image processing apparatus 1 and the management server 3.” (Applicant’s response filed on 12/16/2020, pages 9-10, emphasis omitted).
Examiner’s Response:

 With respect to Applicant’s argument that “The only transmission are done between the image processing apparatus 1 and the management server 3 in Kaida. ....Every “authentication process” in Kaida is done between the image processing apparatus 1 and the management server 3”, the 

Applicant’s Argument:
“Sakamoto is directed to a multifunction apparatus with user authentication. A user merely inputs data, which is sent to an authentication server and if successful, permits authentication of the user. The user enters the authentication data directly into the multifunction apparatus, the data is sent directly to the server, and the server send data directly back to the multifunction apparatus. Thus, the interaction in Sakamoto, performing a single authentication, is between only the multifunction apparatus and the server. 
Therefore, even if the Examiner were correct in the allegation addressed above, Sakamoto would still fail to make up for at least the previously mentioned deficiencies of Kaida, including both the second authentication and the involvement of the other "information processing apparatus". 
 Further, nothing in Sakamoto (taken alone or in combination with Kaida, which is not admitted) teaches or suggests the details of the involvement of the information processing apparatus of claim 1. The only interaction in Sakamoto, performing a single authentication, is between only the multifunction apparatus and the server. 
Therefore, even if the Examiner were correct in the allegation addressed above, Sakamoto would still fail to make up for at least the previously mentioned deficiencies of Kaida...
In Sakamoto, only a single authentication is performed between only the multifunction apparatus and the server. 
Sakamoto fails to make up for admitted deficiency and is not combinable with the teachings of Kaida 

Examiner’s Response:
The examiner respectfully disagrees. At the onset, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Kaida disclosed transmitting first authentication information from the image processing apparatus (read: data output apparatus) to image management server (read: information processing apparatus), e.g., Fig. 18, step S1802, and par 0133, “When this button is pressed by a user, the image processing apparatus 1 requests the image management server 3 to identify the user (S1801). The request for identifying the user issued in S1801 is a request for identifying the user that has logged into the system for a specified one of the image processing apparatuses 1 and transmitted together with the device ID of the image processing apparatus 1”; also, Kaida, par 0154, “The operation illustrated in FIG. 23 is based on a premise that a user of the system has already been login authenticated for a specified one of the image processing apparatuses 1 

Applicant’s Argument:
“Sakamoto is not combinable with Kaida 
Sakamoto has nothing to do with the system of Kaida and has nothing to do with any type of second authentication. Thus, its teachings are not combinable with the system of Kaida and even if combinable, would add nothing to the teachings of Kaida, let alone make up for the admitted deficiencies of Kaida with regard to claim 1. 

For at least the reasons above, a prima facie case of obviousness cannot be established with regard to rejected independent claims 1, 6 or 7. Consequently, a prima facie case of obviousness cannot be established with regard to any of the rejected dependent claims (or new claims 8-10), at least by virtue of their dependency from claim one of rejected independent claims 1, 6 or 7.
... Even assuming arguendo that Emori could be combined with one or more of Kaida and Sakamoto (which is not admitted), Emori would still fail to make up for the previously mentioned deficiencies of Kaida and Sakamoto regarding independent claims 1, 6 and 7. Thus, for at least the reasons previously presented, a prima facie case of obviousness cannot be established with regard to rejected claim 5 (nor any of new claims 8-10).” (Applicant’s response filed on 12/16/2020, page 12, emphasis omitted).
Examiner’s Response:
The examiner respectfully disagrees. As explained in examiner’s response above, Sakamoto (and in claim 5, Emori) is not cited for teaching any type of second authentication. Instead, Sakamoto is cited to teach that an authentication interface can be incorporate by the image processing apparatus to perform user authentication, because Kaida disclosed that user can be authenticated for specific image processing apparatus (par 0154), but does not explicitly disclose where such authentication is being performed. 

Claim Objections
Claims 1 and 5-7 are objected to for intended use recitations in the claims (“a transmission request usable to request transmission of information...” in claim 1, and similar recitation of “usable”, or “useable” in claims 5-7); the use of the intended use terms suggests or makes optional the steps following the terms. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claimed limitations (See MPEP § 2106 and MPEP § 2111.04).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over US PG-PUB No. 2015/0015909 A1 to Kaida (hereinafter Kaida) in view of US PG-PUB No. 2005/0094195 A1 to Sakamoto et al. (hereinafter Sakamoto).
As per claim 1, Kaida disclosed an information processing system comprising: 
a data output apparatus (Kaida, Fig. 1, ref# 1); and an information processing apparatus (Kaida, Fig. 1, ref #2, 3, 4), 
the data output apparatus including one or more processors and one or more memories to store a plurality of instructions (Kaida, Fig. 3) which, when executed by the one or more processors of the data output apparatus, cause the one or more processors of the data output apparatus to: 

the information processing apparatus including one or more processors and one or more memories to store a plurality of instructions which, when executed by the one or more processors of the information processing apparatus, cause the one or more processors of the information processing apparatus to: 
receive a second authentication information; request authentication based on the second authentication information (Kaida, Fig. 5, ref #304, and par 0081, “The login-information storage unit 304 stores information to be accessed by the server control unit 302 to perform login authentication. More specifically, the login-information storage unit 304 stores user identifiers for identifying individual users and passwords for verifying identities of the individual users linked to each other.”, i.e., each user login corresponds to the login-information stored in 304 corresponds to a request authentication based on a second authentication information; also 
determine whether the second authentication information authenticated in response to the authentication requested and the first authentication information transmitted from the data output apparatus have a defined relationship; and transmit information indicating the one or more storage locations to the data output apparatus based on a determination that the first authentication information and the second authentication information have the defined relationship (Kaida, Fig. 23, ref# s2302-s2304, par 0157-0158, “When the device ID is retrieved, the image management server 3 searches through the link information in which the user IDs and the tickets are linked illustrated in FIG. 10 for the ticket information linked to the device ID, thereby identifying the user authenticated at the login....After identifying the user in S2303, the image management server 3 retrieves...a list of storage locations linked with the identified user by using a user ID of the identified user, and transmits the storage location list to the image processing apparatus 1 (S2304). Upon receiving the storage location list, the image processing apparatus 1 displays such a storage location list screen (hereinafter, sometimes referred to as "storage-location selection screen") from which a storage location is selectable as that illustrated in FIG. 24B”, i.e. ticket information (first authentication information from the data output apparatus) and the user identification (from second authentication information));
Kaida differs from the claimed invention in that Kaida does not explicitly disclose the output apparatus receive a first authentication information of a user; request authentication based on the first authentication information; i.e., Kaida disclosed first authentication information of user being received at the mobile device and further received at the image management server but does not explicitly disclosed the authentication information of user being received at the image processing apparatus (output apparatus), however, in an analogous 

As per claim 2, Kaida-Sakamoto disclosed the information processing system of claim 1, wherein the one or more processors of the information processing apparatus are further configured to: set the one or more storage locations in response to a user operation, and transmit information indicating the set one or more storage locations to the data output apparatus (Kaida, par 0155, the request for storage location list is based on user pressing button “SELECTING STORAGE LOCATION” button).

As per claim 3, Kaida-Sakamoto disclosed the information processing system of claim 2, wherein the one or more processors of the data output apparatus are further configured to: display a screen that displays the one or more storage locations based on the information indicating the one or more storage locations transmitted from the information processing apparatus (Kaida, par 0158, “Upon receiving the storage location list, the image processing apparatus 1 displays such a storage location list screen (hereinafter, sometimes referred to as "storage-location 

As per claim 4, Kaida-Sakamoto disclosed the information processing system of claim 2, wherein the one or more processors of the information processing apparatus are further configured to manage the information indicating the one or more storage locations in association with identification information corresponding to the second authentication information (Kaida, par 0158, “After identifying the user in S2303, the image management server 3 retrieves, from such storage-location management information as that illustrated in FIG. 25, a list of storage locations linked with the identified user by using a user ID of the identified user, and transmits the storage location list to the image processing apparatus 1 (S2304).”).

Claim 6 recites an information processing apparatus which comprises limitations similar to claim 1 with a broader scope, therefore, it is rejected under the same rationale.

Claim 7 recites a data output apparatus which comprises limitations similar to claim 1 with a broader scope, therefore, it is rejected under the same rationale.



As per claim 9, Kaida-Sakamoto disclosed the data output apparatus of claim 7, wherein the one or more processors of the data output apparatus are further configured to: display a screen that displays the one or more storage locations based on the information indicating the one or more storage locations, transmitted from the information processing apparatus (Kaida, par 0158, “Upon receiving the storage location list, the image processing apparatus 1 displays such a storage location list screen (hereinafter, sometimes referred to as "storage-location selection screen") from which a storage location is selectable as that illustrated in FIG. 24B”); and receive a designation of at least one storage location at which output data of the data output apparatus is to be stored, the at least one storage location being one or more of the one or more storage locations and storage locations in a directory layer under a directory layer of the one or more storage locations (Kaida, par 0159, “When selection from the storage-location selection screen illustrated in FIG. 24B is made by the user, the image processing apparatus 1 accepts the storage location selection (S2305).”, par 0158, “Each folder path indicates a storage location where a corresponding image is stored”, a folder path corresponds to a directory layer).

As per claim 10, Kaida-Sakamoto disclosed the information processing apparatus of claim 8, wherein the one or more processors of the information processing apparatus are further .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kaida in view of Sakamoto as applied to claim 1 above, and further in view of US PG-PUB No. 2010/0079785 A1 to Emori et al. (hereinafter Emori).
As per claim 5, Kaida-Sakamoto disclosed the information processing system of claim 1, wherein the processors of the information processing apparatus are further configured to transmit identification information corresponding to the second authentication information, connection information for the data output apparatus to connect the information processing apparatus, and a registration request useable to request registration of the connection information (Kaida, Fig. 5, ref #304, and par 0081, “The login-information storage unit 304 stores information to be accessed by the server control unit 302 to perform login authentication. More specifically, the login-information storage unit 304 stores user identifiers for identifying individual users and passwords for verifying identities of the individual users linked to each other.”, a login request contains identification information corresponding to the second authentication information; and par 0101, “Upon receiving the job list request together with the device ID, the image management server 3 retrieves a ticket linked with the notified device ID from the link information in which the device IDs and the tickets are linked illustrated in FIG. 11 and 
wherein the one or more processors of the data output apparatus are further configured to transmit the authenticated first authentication information and a connection information request, useable to request the connection information (Kaida, par 0154, “The operation illustrated in FIG. 23 is based on a premise that a user of the system has already been login authenticated for a specified one of the image processing apparatuses 1 through such operation as described above with reference to FIG. 6”, and Fig. 8, par 0087-0088, first authentication information authenticated causes generation of device liked to generated key; the device ID is from the image processing apparatus, and Sakamoto, Abstract, authentication information transmitted to server; reasons of obviousness have been noted in the rejection of claim 1 above and applicable herein);
Kaida-Sakamoto does not explicitly disclose the system further comprising a management server connectable to the data output apparatus, wherein the management server comprises: one or more processors; and one or more memories to store a plurality of instructions which, when executed by the one or more processors of the management server, cause the one or more processors of the management server to: register the identification information and the connection information in association with each other, in response to the identification information, the connection information, and the registration request, respectively transmitted from the information processing apparatus, and transmit, to the data output apparatus, the connection information registered in association with the identification information corresponding to the second authentication information, the second authentication having the defined relationship with the first authentication information; however, in an analogous art in .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linglan Edwards whose telephone number is (571)270-5440.  The examiner can normally be reached on 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LINGLAN E EDWARDS/Primary Examiner, Art Unit 2491